Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following as to each defendant: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Sixth and Fourteenth Amendments were denied. Defendant argued that his fundamental constitutional rights were violated by the admission into evidence of his confession and by the admission of the confession of his codefendant at their joint trial. The Court of Appeals considered these contentions and held that there was no violation of defendant’s constitutional rights. [See 28 N Y 2d 874.]